On April 27,1992, the Defendant was sentenced to ten (10) years for Issuing a Bad Check; ten (10) years for Felony Theft. Those terms are to be served consecutively with credit being given for 207 days served. The Defendant shall pay a total of $12,601.41 in restitution to the victims of these crimes.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matthew J. Sisler, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, however, the restitution shall be removed. All other portions of the sentence shall be affirmed.
The reason for the removed of the restitution is based upon State v. Mazurkiowicz, 245 Mont. 172,_P.2d__(1990).
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Matthew J. Sisler, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.